Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/11/2022 has been entered.

Status of claims
Claims 2-3 are canceled; claim 1 is amended; Claims 7-11 have been withdrawn as non-elected claims; Claims 1 and 3-15 remain for examination, wherein claim 1 is an independent claim.

Previous rejection and objections
Previous rejection of Claim(s) 1-6 under 35 U.S.C. 103 as being unpatentable over Lee et al (US-PG-pub 2018/0363108 A1 (Filing date Dec. 23, 2016), listed in IDS filed on 6/24/2020, thereafter PG’108) in view of Morito et al (US-PG-pub 2002/0121318 A1, thereafter PG’318) has been withdrawn in view of the Applicant's "Arguments/Remarks with amendment after Final rejection" filed on 8/11/2022.

Allowable Subject Matter
The nonstatutory double patenting rejection is based on a judicially created
Claims 1 and 4-6 include allowable subject matter.  
Claims 1 and 4-6 are still rejected under ODP rejections as stated below, 
But they would be allowed since it is noted that the recorded prior art(s) does not specify the claimed austenite-based high-manganese steel material with the claimed microstructure and properties. 
Notes: claims 7-11 should be cancelled since they are independent process claims (refer to the “requirement for restriction/election” dated 10/05/2021) and they do not include the allowable subject matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 3-6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-16 of copending application No. 16/061196 (US 10,961,610 B2) in view of PG’318.  
Regarding instant claims 1 and 3-6, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-16 of copending application No. 16/061196 (US 10,961,610 B2) teaches all of the same essential alloy composition and microstructures. The composition ranges disclosed by claims 1-16 of copending application No. 16/061196 (US 10,961,610 B2) overlapping the claimed composition and microstructure ranges as recited in the instant claims. MPEP 2144 05 I. Regarding the area percentage of the deformed grain boundaries in the recrystallization austenite grains as claimed in the instant claims 1 and 3, it is recognized as a steel material’s feature fully depended on the steel composition and deformation after austenite recrystallization (also refer to the discussion in par.[0040]-[0046] and claim 7 of PG-Pub 2020/0347486 A1—instant specification). PG’318 teaches a manufacturing process for a high Mn non-magnetic steel sheet for cryogenic temperature use (Title and abstract of PG’318). PG’318 specify applying temper rolling after cold rolled sheet annealing at a temperature from room temperature to 150oC with draft ratio less than 30% (table 2 and Par.[0074]-[0077] of PG’318), which are similar “soft rolling” conditions as disclosed in the withdrawn claim 7. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the temper rolling as demonstrated by PG’318 in the process of manufacturing the steel material of claims 1-16 of copending application No. 16/061196 (US 10,961,610 B2) in order to obtain the desired strength (Par.[0074]-[0077] of PG’318). Since claims 1-16 of copending application No. 16/061196 (US 10,961,610 B2) in view of PG’318 teaches the same alloy composition manufactured by the similar tempering rolling conditions, the claimed area percentage of the deformed grain boundaries in the recrystallization austenite grains, microstructures, and properties would be highly expected for the steel material of claims 1-16 of copending application No. 16/061196 (US 10,961,610 B2) in view of PG’318. MPEP 2112 01 and 2145 II. Thus, no patentable distinction was found in the instant claims compared with claims 1-16 of copending application No. 16/061196 (US 10,961,610 B2) in view of PG’318. 

Claims 1 and 3-6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 17/195850 (US-PG-pub 2021/0189533 A1) in view of PG’318.  
Regarding instant claims 1 and 3-6, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-2 of copending application No. 17/195850 (US-PG-pub 2021/0189533 A1) teaches all of the same essential alloy composition and microstructures. The composition ranges disclosed by claims 1-2 of copending application No. 17/195850 (US-PG-pub 2021/0189533 A1) overlapping the claimed composition and microstructure ranges as recited in the instant claims. MPEP 2144 05 I. PG’318 is applied to the instant claims for the same reason as stated above. Thus, no patentable distinction was found in the instant claims compared with claims 1-2 of copending application No. 17/195850 (US-PG-pub 2021/0189533 A1) in view of PG’318.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments to the art rejection to Claims 1 and 3-6 have been considered but they are still rejected under ODP rejection as indicated above, which can be overcome by proper “Terminal Disclaimer”. 
Note: Cugy et al US-PG-pub 2008/0035248 A1 is recorded as a reference only.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734